DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Delehouze (US20180230063).
With respect to claim 1 Delehouze discloses a production method for an acoustic panel, the production method comprising:
producing a composite structure in a production step,	
providing inserts (block of fugitive material described in abstract) in a provision step positioning the inserts, in a positioning step, in the composite structure by
means of penetration of the cover into the composite structure so that the through-
bore opens at a first and a second side of the composite structure,
polymerizing the composite structure with the inserts in a polymerization
step (abstract), 
fixing a honeycomb structure to the polymerized composite structure in a
first assembly step (see again abstract), and
fixing a rear skin to the honeycomb structure in a second assembly step (see again abstract).

Delehouze does disclose the introduction of a liquid (abstract) into a space. This would lead one of ordinary skill to use a nozzle as this is a conventional way to apply liquid intended to infiltrate. The provision of a cylindrical nozzle would again be obvious as cylindrical nozzles with caps are well known, other shapes such as conical nozzles are also known but the use of a cylindrical nozzle would allow for a through hole of consistent bore which is akin to the Helmholtz resonant neck formed to allow the honeycomb cells to function as resonators. 
It would have been obvious to one of ordinary skill in the art to use a conventional nozzle and cap structure to introduce the liquid for polymerization to allow the formation of the holes in the skin to allow the device to function as the resonant structure intended. This would be only using a known structure in a known way and taking advantage of the physical shape of the known structure. 
With respect to claim 2 Delehouze as modified further discloses wherein the provision step is preceded by an overmolding step during which the nozzle is overmolded on the base (as is akin to the overmolding step of the pins 23 and would be applicable to allow the same structure to introduce the polymerization liquid, this combining the steps in a way obvious to one of ordinary skill.
With respect to claim 3 Delehouze as modified further discloses the sue of a nozzle of conventional structure, the use of the nozzle structure as claimed would have been obvious to one of ordinary skill to allow for the closure and the formation of the shape of the3 neck, The use of any known nozzle structure to result in such a shape would have been an obvious matter.
With respect to claim 4 Delehouze as modified further discloses the panel formed by the method (see abstract).  
With respect to claim 5 Delehouze further discloses (paragraph 0002) a nacelle for an aircraft engine and comprising at least one acoustic panel according to claim 4.
With respect  to claim 6  Delehouze further discloses (paragraph 0002)  an air craft comprising the at least one nacelle according to claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porte (US20210237890) discloses an acoustic nacelle; Scamardo (US20200291645) discloses an acoustic panel; Vyas (US20190189102) discloses an acoustic panel; Cotton (US20180044002) discloses a core material; Pierce (US9659556) discloses a method of forming and repairing an acoustic panel of aircraft;  Kim (KR20140007236) discloses a method of forming acoustic materials; Kondo (US8336671) discloses a soundproofing cover and Burak (US20120168248) discloses a noise attenuation panel and method of forming. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837